Order entered April 2, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01196-CR

                                RAMON M. PEREZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F08-60337-I

                                            ORDER
        The Court has before it appellant’s March 30, 2015 motion to extend time to file his brief.

The motion references both March 31, 2015 and April 25, 2015 as dates for which he seeks the

extension. Since appellant has not yet tendered his brief, we will treat the motion as seeking an

extension until April 25, 2015 to file the brief. As such, we GRANT the motion. We ORDER

appellant to file his brief by MONDAY, APRIL 27, 2015.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                       /s/   ADA BROWN
                                                             JUSTICE